                 Case 3:18-cv-05828-RJB Document 29 Filed 01/04/19 Page 1 of 8



                                                          THE HONORABLE ROBERT J. BRYAN
 1

 2

 3

 4

 5
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
   COMMERCE WEST INSURANCE
 9 COMPANY,                                            No.: 3:18-cv-05828-RJB
10                        Plaintiff,                   DEFENDANT GEORGE S. ALLEN’S
                                                       REPLY IN SUPPORT OF MOTION TO
11          v.                                         STAY PROCEEDINGS
12 GEORGE S. ALLEN, an individual in his               NOTED: JANUARY 4, 2019
   personal capacity; and MARY ROE, and
13 individual,                                         WITHOUT ORAL ARGUMENT
14                        Defendants.
15
                                         I.      INTRODUCTION
16

17          In Defendant George S. Allen’s (Dr. Allen) Motion to Stay Proceedings, Dr. Allen

18 identified the factors this Court should consider in determining whether a stay is appropriate, and

19 provided support showing that the facts in the instant action weigh in favor of granting a stay. If

20 this Court moves forward with the declaratory judgment action, it will be required to make

21 findings of fact that have not yet been established and would prejudice Dr. Allen in the

22
     underlying actions. Therefore, this Court should grant Dr. Allen’s Motion to Stay Proceedings.
23
                                           II.    ARGUMENT
24
            A. Because Facts Have Not Been Established In Separate Proceedings Showing
25             That Dr. Allen Committed The Alleged Acts, The Inference Of Intent To Injure
               Under Rodriguez And Blakeslee Does Not Apply.
26
      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STAY                    Page 1
      PROCEEDINGS                                                                 1111 E. Burnside Street, Ste. 300
                                                                                  Portland, Oregon 97214
                                                                                  Telephone: 503.245.1518
                                                                                  Facsimile: 503.245.1417
               Case 3:18-cv-05828-RJB Document 29 Filed 01/04/19 Page 2 of 8




            As a general rule, an insurer may not maintain a declaratory judgment action against an
 1
     insured that would require the court to make findings of fact that have not been uncontrovertibly
 2

 3 established in prior proceedings. N. Pac. Ins. Co. v. Wilson’s Distrib. Serv., 138 Or. App. 166,

 4 174, 908 P.2d 827 (1995); see also Mutual of Enumclaw Ins. Co. v. Dan Paulson Constr., Inc.,

 5 161 Wn.2d 903, 169 P.3d 1, 7-8 (2007) (an insurer may defend under a reservation of rights
 6 while seeking a declaratory judgment, but it must avoid seeking adjudication of factual matters

 7
     disputed in the underlying litigation, because advocating a position adverse to its insured’s
 8
     interests would constitute bad faith on its part). That is, an insurer cannot avoid its duty to
 9
     defend by developing facts in a coverage action, which are material and disputed in the
10
     underlying action, while the underlying action is pending. Id.
11
            To resolve this declaratory judgment action, in which Commerce West seeks to foreclose
12

13 both its duty to defend and its duty to indemnify Dr. Allen, the Court must make findings of fact

14 on a number of material issues that are disputed in the underlying litigation, including whether or
15 not Dr. Allen committed the acts alleged in the underlying litigation, whether he did so in his

16 personal or professional capacity, whether he did so intentionally, whether the alleged contact

17 was sexual in nature, or whether he intended the harm alleged. None of these facts have been

18
     established in any proceeding, and all are material to and disputed in the underlying action.
19
            Commerce West only addresses the intent to harm issue in its Response to Dr. Allen’s
20
     Motion to Stay, and cites Rodriguez v. Williams, 107 Wn.2d 381, 729 P.2d 627, (1986) in
21
     support of its argument that a mere allegation of sexual abuse triggers an inference of intent to
22
     harm that this Court may rely upon for purposes of summary judgment. However, the Rodriguez
23

24 court reached the question of whether an act is intentional only after it had been established

25 through separate proceedings that the act itself actually occurred. In contrast to the facts in

26 Rodriguez, no such facts have been established against or admitted by Dr. Allen.
      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STAY                       Page 2
      PROCEEDINGS                                                                     1111 E. Burnside Street, Ste. 300
                                                                                      Portland, Oregon 97214
                                                                                      Telephone: 503.245.1518
                                                                                      Facsimile: 503.245.1417
               Case 3:18-cv-05828-RJB Document 29 Filed 01/04/19 Page 3 of 8




            This Court is not obligated to draw an inference of intent to injure based on the
 1
     underlying allegations against Dr. Allen. In Rodriguez, the insured had already been tried and
 2

 3 convicted of sexually abusing his stepdaughter, and the Washington Supreme Court found that

 4 an intent to injure could be inferred from this conviction. Rodriguez, 729 P.2d at 630. The court

 5 found that once the act of sexual abuse had been established by criminal conviction an inference
 6 of intended harm arose, which could be relied upon in evaluating the application of an exclusion

 7
     in the insurance policy at issue. Id. at 629, 630-31.
 8
            Commerce West also relies upon Std. Fire Ins. Co. v. Blakeslee, 54 Wn. App. 1, 4-5, 771
 9
     P.2d 1172, 1174. However, Blakeslee involved an insured who had previously pled guilty to
10
     sexual assault, thereby establishing that he had committed the act giving rise to the inference of
11
     intent. Blakeslee, 771 P.2d at 1173. In both Rodriguez and Blakeslee, the insureds had already
12

13 been convicted or pled guilty in criminal proceedings, establishing that they had in fact

14 committed acts constituting sexual abuse. These circumstances do not apply to Dr. Allen.
15          In order to grant the relief that Commerce West seeks in this action, especially with

16 regard to any duty to indemnify, this Court would have to find that Dr. Allen committed the acts

17 alleged, and did so with the intent to cause the resulting injury. Furthermore, the Court would

18
     have to make that finding without the benefit of the Rodriguez inference, because there is no
19
     conviction or guilty plea upon which to base such an inference. There is no question that such a
20
     finding of fact by the Court would be prejudicial to Dr. Allen in the underlying litigation.
21
            Facts related to the relief that Commerce West seeks in this declaratory judgment action
22
     have not been established in separate proceedings, are material and disputed in the underlying
23

24 litigation, and any findings of fact on these issues by the Court would be prejudicial to Dr. Allen

25 in the underlying action. Dr. Allen’s Motion to Stay Proceedings should be granted accordingly.

26
      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STAY                      Page 3
      PROCEEDINGS                                                                   1111 E. Burnside Street, Ste. 300
                                                                                    Portland, Oregon 97214
                                                                                    Telephone: 503.245.1518
                                                                                    Facsimile: 503.245.1417
               Case 3:18-cv-05828-RJB Document 29 Filed 01/04/19 Page 4 of 8




            B. This Court Has Previously Held That Where A Declaratory Relief Action
 1             Requires Determination Of Facts Central To An Underlying Claim, Continuing
               With The Action Would Significantly Prejudice The Insured.
 2

 3          In Oregon Mutual Ins. Co. v. Ham & Rye, LLC, 2010 U.S. Dist. LEXIS 70774 (W.D.

 4 Wash. July 14, 2010), this Court recognized that an insurer’s interests in proceeding with an

 5 action for declaratory relief are outweighed by the significant risk of prejudice to the insured in
 6 underlying state court proceedings if this Court were to make factual determinations related to

 7
     coverage. Id. at *10-11. This Court also noted that resolution of the facts in the underlying
 8
     actions promotes the orderly course of justice. Id. at *11. This Court’s reasoning in Ham & Rye
 9
     is consistent with the reasoning of other trial courts in this District that have considered the issue,
10
     continues to be persuasive, and applies equally to Dr. Allen’s request to stay these proceedings.
11
     See also, St. Paul Fire & Marine Ins. Co. v. City of SeaTac, 2016 U.S. Dist. LEXIS 189048,
12

13 (W.D. Wash. Nov. 3, 2016); Federal Ins. Co. v. Holmes Weddle & Barcott PC, 2014 U.S. Dist.

14 LEXIS 12456 (W.D. Wash. Jan. 31, 2014); see also, Dan Paulson, supra.
15          The issue in Ham & Rye was whether the insured was aware of certain construction

16 defects and a potential claim prior to the effective date of the policy. Ham & Rye, 2010 U.S.

17 Dist. LEXIS at *4. The insured asked for a stay of the insurer’s declaratory judgment action,

18
     arguing that its knowledge of construction defects was a material issue being litigated in the
19
     underlying actions. Id. at *5. This Court determined that there was a significant risk of
20
     prejudice to the insured, and that it would necessarily have to make determinations of fact, if it
21
     were to continue with the declaratory action. Id. at *10-11. This Court granted the requested
22
     stay accordingly. Id. at *11.
23

24          As in Ham & Rye, the instant case involves a declaratory action that would litigate the

25 same or similar issues as the two underlying actions facing the insured. Commerce West’s

26 declaratory judgment action requires a determination on whether Dr. Allen committed acts that
      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STAY                       Page 4
      PROCEEDINGS                                                                     1111 E. Burnside Street, Ste. 300
                                                                                      Portland, Oregon 97214
                                                                                      Telephone: 503.245.1518
                                                                                      Facsimile: 503.245.1417
               Case 3:18-cv-05828-RJB Document 29 Filed 01/04/19 Page 5 of 8




     would be excluded from coverage – acts that would be litigated in both underlying state court
 1
     actions. Just as this Court found in Ham & Rye that continuing with the declaratory action would
 2

 3 significantly prejudice the insured, here this Court should find that continuing with the

 4 declaratory action would significantly prejudice Dr. Allen in the underlying actions.

 5          Commerce West attempts to distinguish Holmes Weddle on the basis that Holmes Weddle
 6 involved a malpractice insurer and professional liability coverage. Ham & Rye did not involve a

 7
     malpractice insurer or professional liability coverage, however, and the same reasoning applied.
 8
     This is also true of the City of SeaTac ruling, as well as Dan Paulson, neither of which involved
 9
     a malpractice insurer or professional liability coverage.
10
            In deciding whether or not to stay declaratory judgment proceedings in the insurance
11
     coverage context, courts in this District have consistently applied the factors set forth in CMAX,
12
                                     th
13 Inc. v. Hall, 300 F.2d 265, 268 (9 Cir. 1962), with an emphasis on the interests to be protected

14 in the insurer-insured relationship as explained in Dan Paulson. The fact that Commerce West is
15 a personal homeowners insurer does not change the analysis, and the fact that Dr. Allen will

16 likely suffer prejudice if this declaratory judgment action proceeds weighs heavily in favor of

17 staying this litigation. The stay requested by Dr. Allen should be granted accordingly.

18
            C. The Olympic Pipeline Factors Analyzed in Chaffee v. Keller Rohrback LLP
19             Clearly Weigh in Favor of a Stay Here.

20          Commerce West cites to Olympic Pipeline and Chaffee v. Keller Rohrback LLP, 200 Wn.

21 App. 66, 401 P.3d 418 (2017), in support of its argument that this Court should disregard any

22 prejudice arising out of Dr. Allen’s Fifth Amendment dilemma. The Olympic Pipeline factors

23
     are typically considered by courts faced with staying a civil action pending an underlying
24
     criminal case. Chaffee, 401 P.3d at 424. The CMAX factors are more relevant in analyzing the
25
     appropriateness of a stay in insurance coverage disputes involving underlying civil litigation.
26
      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STAY                     Page 5
      PROCEEDINGS                                                                   1111 E. Burnside Street, Ste. 300
                                                                                    Portland, Oregon 97214
                                                                                    Telephone: 503.245.1518
                                                                                    Facsimile: 503.245.1417
               Case 3:18-cv-05828-RJB Document 29 Filed 01/04/19 Page 6 of 8




            Even if the court were to consider the Olympic Pipeline factors, however, those factors
 1
     still weigh heavily in favor of a stay. The Olympic Pipeline factors include:
 2

 3          the extent to which a party’s right against self-incrimination is implicated in the civil
            proceedings, the similarities between the civil and criminal cases, the status of the
 4          criminal case, the plaintiffs’ interests in expeditious litigation and potential prejudice, the
            burdens on the party asserting the privilege, the convenience and efficiency of the court,
 5          the interests of nonparties to the civil litigation, and the public interest in the civil and
            criminal litigation. Id., citing Olympic Pipe Line, 104 Wn. App. 338, 352-53, 16 P.3d 45,
 6          52-53 (2000).
 7
            The extent to which a party’s right against self-incrimination is implicated in civil
 8
     proceedings is afforded significant weight in the analysis. Chaffee, 401 P.3d at 425. The
 9
     Chaffee court held that the mere threat of an indictment “weighs heavily in favor of a stay.” Id.
10
     Here, Dr. Allen has been indicted, is awaiting trial, and has asserted his Fifth Amendment
11
     privilege, in the underlying criminal action.
12

13          The second, third, fifth, seventh and eighth Olympic Pipeline factors also weigh in favor

14 of a stay. The Chaffee court held that, where the alleged conduct is the same in the civil
15 complaint as it is in the criminal complaint, there is sufficient overlap in the issues to weigh

16 “heavily in favor of a stay.” Id. at 425. Both the underlying claims against Dr. Allen and the

17 declaratory action involve the same alleged conduct. The Chaffee court further reasoned that,

18
     even in the absence of an indictment, where the criminal investigation is within six months of
19
     completion, that factor weighs in favor of a stay. Id. at 426. Dr. Allen’s criminal trial is
20
     scheduled for April 2019. With regard to the fifth factor, the Chaffee court noted that the burden
21
     on a defendant in simultaneously litigating civil and criminal actions is also significant, and
22
     weighs in favor of a stay. Id.
23

24          In the case at issue, both the CMAX and Olympic Pipeline factors weigh heavily in favor

25 of staying Commerce West’s declaratory judgment action. Dr. Allen’s Motion to Stay

26 Proceedings should be granted accordingly.
      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STAY                      Page 6
      PROCEEDINGS                                                                    1111 E. Burnside Street, Ste. 300
                                                                                     Portland, Oregon 97214
                                                                                     Telephone: 503.245.1518
                                                                                     Facsimile: 503.245.1417
              Case 3:18-cv-05828-RJB Document 29 Filed 01/04/19 Page 7 of 8




                                         III.    CONCLUSION
 1
            Continuing with Commerce West’s declaratory relief action would be inconsistent with
 2

 3 Washington law and would significantly prejudice Dr. Allen in the two underlying actions. An

 4 insurer may not develop facts in a declaratory relief action that have not been uncontrovertibly

 5 established in separate proceedings. Granting Commerce West’s motion for summary judgment
 6 would necessarily require findings of fact and conclusions of law that could be used against Dr.

 7
     Allen in the underlying actions. Therefore, this Court should enter an order granting Defendant
 8
     George S. Allen’s Motion to Stay Proceedings.
 9
            DATED: January 4, 2019
10
                                          MALONEY LAUERSDORF REINER, PC
11
12
                                          By /s/ Andrew C. Lauersdorf
13                                           Andrew C. Lauersdorf, WSBA No. 35418
                                             E-Mail: acl@mlrlegalteam.com
14
                                                Attorneys for Defendant George S. Allen
15

16

17

18

19

20

21

22

23

24

25

26
      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STAY                   Page 7
      PROCEEDINGS                                                                1111 E. Burnside Street, Ste. 300
                                                                                 Portland, Oregon 97214
                                                                                 Telephone: 503.245.1518
                                                                                 Facsimile: 503.245.1417
              Case 3:18-cv-05828-RJB Document 29 Filed 01/04/19 Page 8 of 8



                                    CERTIFICATE OF SERVICE
 1
            On January 4, 2019, I served the foregoing DEFENDANT’S REPLY IN SUPPORT
 2
     OF MOTION TO STAY PROCEEDINGS on the individuals listed below by CM/ECF
 3
     Electronic Filing on said date and addressed as follows:
 4
            Douglas Oh-Keith
 5          D’Amore Law Group, P.C.
 6          4230 Galewood St., Ste. 200
            Lake Oswego, OR 97035
 7                Of Attorneys for Defendant Mary Roe

 8          Rory W. Leid, III
            A. Elyse O’Neil
 9          Cole | Wathen | Leid | Hall, P.C.
            303 Battery Street
10          Seattle, WA 98121
                    Of Attorneys for Plaintiff
11
                                          MALONEY LAUERSDORF REINER, PC
12

13                                        By /s/ Andrew C. Lauersdorf
                                             Andrew C. Lauersdorf, WSBA No. 35418
14
                                             E-Mail: acl@mlrlegalteam.com
15
                                                 Attorneys for Defendant George S. Allen
16

17

18

19

20

21

22

23

24

25

26
      CERTIFICATE OF SERVICE                                           Page 1
                                                                                1111 E. Burnside Street, Ste. 300
                                                                                Portland, Oregon 97214
                                                                                Telephone: 503.245.1518
                                                                                Facsimile: 503.245.1417
